DETAILED ACTION

This office action is in response to the claims filed 11/27/2018.  Claims 1-11 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because the abstract recites “the present disclosure provides,” which is a phrase that can be implied.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation “the air cell” in line 1.  There is insufficient antecedent basis for these limitation in the claim.  Line 4 recites “an expanded air cell”; it is unclear whether “an expanded air cell” refers back to “the air cell” previously recited in line 1 or to a new structural element.
Claim 11 recites the limitation “the air cell” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Line 5 recites “an expanded air cell”; it is unclear whether “an expanded air cell” refers back to “the air cell” previously recited in line 1 or to a new structural element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Di Censo et al (2015/0366350) in view of Zouzal et al (2015/0352990).
Regarding claim 1, Di Censo discloses a system for correcting a passenger's posture in a vehicle (and therefore, the chair would be operable to perform the same function in an autonomous vehicle, the system comprising: a camera (151) (optical sensor can be a video camera) (para [0024]) configured to measure a distance between a headrest (140) and a head (161) of a passenger (controller (150) acquires sensor data to generate a posture model to show that the angle (300-A) of head of a user, and as shown in fig 3A, angle of head (300) corresponds to a distance between the backrest (140) and a head of user (161) (para [0058]); a plurality of body pressure sensors (132, 122, 132) (backrest, headrest, seat sensor arrays can be pressure arrays) (para [0023]) configured to be uniformly embedded across an entire area of a seat (an “array” is 
Di Censo does not disclose a pressurizing device configured to be expandably installed inside a seatback and press between T10 and T12 of a thoracic spine of the passenger; a wherein the controller configured to control an operation of the pressurizing device on the basis of the distance measured by the camera and a scapular pressure of the passenger, which is sensed by the plurality of body pressure sensors.
However, Zouzal teaches a posture correction system for a vehicle including a pressurizing device (104, 105) ( thoracic air bladder (104) is configured to promote pressure in the T5-T10 vertebrae in support (108) and lumbar air bladder (105) in a lumbar zone to support the lumbar vertebrae with pressure (110), and as shown in fig 13, the pressure (110) is applied to a region corresponding to press between T10 and T12 of a passenger (45) (para [0044]), and a controller (39) (seat controller) configured 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of Di Censo by providing a pressurizing device comprising an inflatable bladder configured to be expandably installed inside a seatback and press between T10 and T12 of a thoracic spine of the passenger; a wherein the controller configured to control an operation of the pressurizing device on the basis of the distance measured by the camera and a scapular pressure of the passenger, which is sensed by the plurality of body pressure sensors as taught by Zouzal in order to achieve a wellness and support position so that the occupant is induced to straighten its back and sit upright (Zouzal, para [0044]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Di Censo et al and Zouzal et al as applied to claim 1 above, and further in view of Basir et al (2004/0220705).
Regarding claim 2, modified Di Censo discloses a camera.
Modified Di Censo does not disclose the camera is installed at a position of a head lining, which corresponds to an upper side of the seat.
However, Basir teaches a system for visual classification and posture estimation of vehicle occupants including a camera (28), wherein the camera (28) is installed at a position of a head lining (in vehicle headliner) (para [0019]), which corresponds to an 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the camera of modified Di Censo by installing the camera at a position of a head lining, which corresponds to an upper side of the seat as taught by Basir, as the position of a camera installed at a position of a head lining, which corresponds to an upper side of the seat for detecting posture estimation is known in the art, and the it appears that the camera of modified Di Censo would perform equally well to detect the posture of a seat occupant with the camera positioned at a position of a head lining, which corresponds to an upper side of the seat.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Di Censo et al and Zouzal et al as applied to claim 1 above, and further in view of McMillen et al (2018/0178694) .
Regarding claim 3, modified Di Censo discloses the pressurizing device including an air cell (108, 110 of Zouzal) (bladders in thoracic and lumbar regions) configured to be expandably installed (Zouzal, para [0044]); and a pump (36 of Zouzal) (compressor) configured to supply air to the air cell (108, 110) and suction the air from the air cell (108, 110 of Zouzal) (Zouzal, para [0031])).
Modified Di Censo does not disclose the pressurizing device includes: a pair of rails configured to be installed at a seat back frame; a support plate configured to be vertically movably installed at the pair of rails; an air cell configured to be expandably installed at a front surface of the support plate.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the pressurizing device of modified Di Censo by providing a pair of rails configured to be installed at a seat back frame; a support plate configured to be vertically movably installed at the pair of rails; an air cell configured to be expandably installed at a front surface of the support plate as taught by McMillen in order to allow the pressurizing device to be moved in a vertical direction to be positioned at a suitable location for a user (McMillen, para [0004]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Di Censo et al, Zouzal et al, and McMillen et al, as applied to claim 3 above, and further in view of Ishiguro et al (2018/0185234).
Regarding claim 4, modified Di Censo discloses a support plate.

However, Ishiguro teaches a massage device including a massage device (14) (first massager piece) supported on a support plate (27) (para [0085]), wherein a rack (20) (toothed rack) is installed at a rear surface of the support plate (27) (as shown in figs 3-4, rack (20) is located behind support plate (27)) (para [0062]) , and a motor (22) (up-and-down motor) having a gear (19) (pinion gear) is engaged with the rack (20) (para [0082]), as a shaft (motor shaft) is installed at the seat back frame (motor shaft, gear, and rack are all located in the seat back) (see figs 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the pneumatic vertical movement means of modified Di Censo with a vertical movement means including a rack is installed at a rear surface of the support plate, and a motor having a gear, which is engaged with the rack, as a shaft is installed at the seat back frame as taught by Ishiguro, as this would be a substitution of one known means for moving a massage element vertically within a seat back frame for another in order to provide the predictable result of moving a massage element up and down within a seat frame of a chair.  See MPEP 2143(I)(B).

 

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Di Censo et al and Zouzal et al as applied to claim 1 above, and further in view of McMillen, Park et al (2020/0170882), and Dijk et al (2013/0116852).
Regarding claim 5, the modified Di Censo’s references discloses the controller is further configured to act as: a posture determiner configured to determine whether a current posture of the passenger is a slouched-sitting posture on the basis of a signal for the distance measured by the camera and signals for the body pressures measured by the plurality of body pressure sensors (controller is configured to acquire sensor data and then then generate a posture model that reflects the current posture of user, and, as shown in fig 4a, determine a slouched position based on at angle (400A of Di Censo) between user and seat) (Di Censo, para [0061]) an expansion amount determiner configured to determine an expansion amount of the pressurizing device when the current posture of the passenger is determined as the slouched-sitting posture as a determination result of the posture determiner (controller (150 of Di Censo) is configured to determine adjustments to cause user (160 of Di Censo) to assume a new posture correction (Di Censo, para [0061]), and posture correction can occur (see fig 14 of Zouzal) by inflation of pressurizing device (108, 110 of Zouzal) (Zouzal, para [0044])), and a drive controller configured to drive the pressurizing device according to the expansion amount of the pressurizing device determined by the expansion amount determiner (controller (150 of Di Censo) is configured adjust seat to cause user (160 of Di Censo) to assume a new posture correction (Di Censo, fig 4b, para [0062]), and posture correction is controlled by controller (39 of Zouzal) by inflation of pressurizing device (108, 110 of Zouzal) (Zouzal, figs 13-14, para [0044]))

However, McMillen teaches a pressurizing device for a car seat for providing a pneumatic lumbar support including a pressurizing device (192) (third bladder) and a drive controller configured to drive a vertical position movement amount (includes pneumatic assembly to move a support plate (112) supporting the pressurizing device (192) vertically along a guide wire (108)) (para [0028])).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Di Censo by providing a drive controller comprising a support plate for supporting the pressurizing device and including a drive means to move a support plate supporting the pressurizing device vertically along a guide wire as taught by McMillen in order to allow the pressurizing device to be moved in a vertical direction to be positioned at a suitable location for a user (McMillen, para [0004]).
The now-modified Di Censo’s device does not disclose the controller is configured to act as a body size determiner configured to determine a body type of the passenger on the basis of a signal for a body pressure of a body pressure sensor which measures a scapular pressure of the passenger among the plurality of body pressure sensors; a vertical position movement amount determiner configured to determine a vertical position movement distance of the pressurizing device on the basis of a body type determination result of the body size determiner; and a drive controller configured 
However, Park teaches a massage device including a controller, wherein the controller is configured to act as a body size determiner configured to determine a body type of the passenger on the basis of a shoulder height detecting means (shoulder height measurement module (610) determines the shoulder height of the user by a shoulder location detecting means (not shown) (para [0249]) and is classified into levels (para [0254]), and based on the shoulder height, a hip bone location is predicted by a hip bone location module (620) (para [0253]); a position movement amount determiner configured to determine a position movement distance of a massage device on the basis of a body type determination result of the body size determiner (when the location of the hip bone is predicted, a massage location determination module determines a plurality of massage locations based on the predicted location of the hip bone) (para [0261]); and a drive controller (0632) (massage portion drive module) configured to drive the massage device according to the position movement amount determined by the position movement amount determiner (massage portion drive module (632) adjusts the location of one or more of the back support portion (100) in accordance with the location of the body of the user seated on the massage chair 10, so that airbags (102) and the massage assembly (700) can perform massage the determined massage locations (para [0264]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Di Censo by configuring the controller to act as a body size determiner configured to 
The now-modified Di Censo’s device discloses that the body size determiner is configured to determine a body type of the passenger on the basis of a signal from a shoulder location detecting means (Park, para [0149]); however, Di Censo does not disclose the shoulder location detecting means is configured to produce signal for a body pressure of a body pressure sensor which measures a scapular pressure of the passenger among the plurality of body pressure sensors.
However, Dijk teaches a massage device including a series of actuators uniformly embdded across an entire massage surface in an NxM array (figs 11-12, para [0079]), wherein the actuators are configured to act as body pressure sensors to measure a body pressure (para [0051]), and including a body size determine to determine a body type of the user on the basis of a signal for a body pressure of a body pressure sensor which measures a scapular pressure of the passenger among the plurality of body pressure sensors (sensors determine the location of the shoulders based on the pressure differential between the shoulders and parts of the lower body 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Di Censo by configuring the body size determine to determine a body type of the passenger on the basis of a signal from a shoulder location detecting means for a body pressure of a body pressure sensor which measures a scapular pressure of the passenger among the plurality of body pressure sensors as taught by Dijk, as provide a simple and accurate means of determining position, orientation and/or pose of a user exerting pressure on a surface (Dijk, para [0006]).
Regarding claim 6, Di Censo discloses that when the distance measured by the camera (151) is out of a predetermined range and the scapular pressure of the passenger sensed by the body pressure sensor (132) is less than or equal to a predetermined body pressure range, the posture determiner is configured to determine the current posture of the passenger as the slouched-sitting posture (posture determiner of the controller (150) is configured to acquire sensor data and then generate a posture model that reflects a current posture of the user (160) (para [0061]), and as shown in fig 4a, a slouched position is detected when angle of torso (400a) is such that a user (160) is slumped forward, causing a distance between the user’s head (161) and the headrest (140) to be a greater distance (and therefore out of a predetermined range) and a scapular pressure is a small body pressure range because the user (160) is slumped forward) (Di Censo, fig 4a, para [0061]).

Modified Di Censo does not disclose the body size determined is configured to determine that T10 to T12 of the thoracic spine of the passenger are present at positions in a range of 24 cm to 30 cm downward from the generation position of the signal for the body pressure of the body pressure sensor.
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the body size determine to be configured to determine that T10 to T12 of the thoracic spine of the passenger are present at positions in a range of 24 cm to 30 cm downward from the generation position of the signal for the body pressure of the body pressure sensor, as it has been held that changes in size and optimization of ranges are within the level of skill of one of ordinary skill in the art.  Therefore, modifying the body size determiner to determine that T10 to T12 of the thoracic spine of the passenger are present at positions in a range of 24 cm to 30 cm downward from the generation position of the signal for the body pressure of the body pressure sensor by routine experimentation would have been an obvious modification in order to position the pressurizing device at a proper location at a user’s spine to achieve the desired posture correction (Zouzal, figs 13-14, para [0044]).
Regarding claim 8, Di Censo discloses wherein the controller (150) further includes a termination condition determiner configured to determine whether a process .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Di Censo et al, Zouzal et al, McMillen, Park et al, and Dijk et al as applied to claim 8 above, and further in view of Asakura at al et al (2017/0334451).
Regarding claim 9, modified Di Censo discloses a termination condition determiner.
Modified Di Censo does not disclose the termination condition determiner is configured to receive a signal of a vertical acceleration sensor and navigation information, and when a driving state including a severe road driving or a repeated turning are recognized, transmit a command signal to the drive controller to terminate the process of correcting the passenger's posture or contract an expanded air cell of the pressurizing device to its original position.
However, Asakawa teaches a vehicle seat configured to perform a massage function in a relax mode (para [00159]) and a controller (100) including a navigation device (50) (para [0063]) and an acceleration sensor that detects acceleration and a yaw rate sensor that detects angular velocity about a vertical axis (para [0060]), and in fig 17 discloses the controller includes a termination condition determiner configured to receive a signal of a vertical acceleration sensor (receives information from acceleration 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the controller of modified Di Censo by configuring the termination condition determiner to receive a signal of a vertical acceleration sensor and navigation information, and when a driving state including a severe road driving or a repeated turning are recognized, transmit a command signal to the drive controller to terminate the process of correcting the passenger's posture or contract an expanded air cell of the pressurizing device to its original position as taught by Asakuwa in order to preserve positional relationships of the seat when switching to a mode where monitoring surroundings is necessary, such as severe road driving or repeated turning (Asakawa, para [0004])
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Di Censo et al, Zouzal et al, McMillen, Park et al, and Dijk et al as applied to claim 8 above, and further in view of Rosero et al (2019/0299831).

Modified Di Censo does not disclose that, when a time for the air cell to operate to expand between T10 and T12 of the thoracic spine of the passenger is greater than or equal to a predetermined time, the termination condition determiner is configured to transmit a command signal to the drive controller to contract an expanded air cell of the pressurizing device to its original position.
However, Rosero teaches a vehicle seat including a massage assembly including a plurality of air cells (230) (para [0036]) and a controller (110) (control system) including a timer (144) so that when an elapsed time is greater than or equal to a predetermined time (duration or stop time) (para [0034]), the termination condition determiner is configured to transmit a command signal to the drive controller to contract an expanded air cell of the pressurizing device to its original position (the limitation “its original position” is interpreted to correspond to any position of the air cell before it was inflated to correct a passenger’s posture, and therefore stopping the massage function when the timer expires (670) would cause to air cells to be put in a position before the air cells were actuated to provide massage (para [0058])).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the controller of modified Di Censo so that when a time for the air cell to operate to expand between T10 and T12 of the thoracic spine of the passenger is greater than or equal to a predetermined time, the termination condition determiner is configured to transmit a command signal to the drive controller to contract an expanded air cell of the pressurizing device to its original 
Regarding claim 11, modified Di Censo discloses an air cell configured to expand between T10 and T12 of the thoracic spine of a passenger so that a slouched-sitting posture of the passenger is corrected to an upright posture (Zouzal, figs 13-14).
Modified Di Censo does not disclose that when a time for the air cell to operate to expand between T10 and T12 of the thoracic spine of the passenger is greater than or equal to a predetermined time, the termination condition determiner is configured to transmit a command signal to the drive controller to contract an expanded air cell of the pressurizing device to its original position.
However, Rosero teaches a vehicle seat including a massage assembly including a plurality of air cells (230) (para [0036]) and a controller (110) (control system) including a timer (144) so that when an elapsed time is greater than or equal to a predetermined time (duration or stop time) (para [0034]), the termination condition determiner is configured to transmit a command signal to the drive controller to contract an expanded air cell of the pressurizing device to its original position (the limitation “its original position” is interpreted to correspond to any position of the air cell before it was inflated to correct a passenger’s posture, and therefore stopping the massage function when the timer expires (670) would cause to air cells to be put in a position before the air cells were actuated to provide massage (para [0058])).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the controller of modified Di .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yoshikawa (2019/0248260) and Mizoi (2018/0304774) discloses vehicle seats with posture correcting units.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/DOUGLAS Y SUL/Examiner, Art Unit 3785    


/COLIN W STUART/Primary Examiner, Art Unit 3785